DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of groups A-II, B-I, C-IV, and D-I in the reply filed on 6/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-5, 13, and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zao (RU2285254), cited on applicant’s IDS.
Zao disclosed a pipeline demagnetization device based on a permanent magnet structure, the pipeline demagnetization device comprising a central piece 11 and permanent magnets (8,9,10) distributed on the central piece, wherein a magnetic field with alternating directions is formed in a wall of a pipeline in an axial direction from front to back, and strength of the magnetic field gradually decreases; (claim 2) wherein the permanent magnets are single ring magnets.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobov (RU117186), newly cited, in view of Zao, cited above.
Zao disclosed (claim 11) wherein the pipeline demagnetization device has a built-in structure for demagnetization inside a long pipeline 7, and is pulled forward by a pressure in the pipeline, so that the pipeline that is magnetized experiences a process of alternatively decaying magnetic fields to realize demagnetization, but was silent whereas Gobov disclosed (claim 10) wherein the central piece 8.5 is a magnetically permeable member, and is a hollow piece; (claim 12) wherein the pipeline demagnetization device 5 is provided in one, connected to a rear end of a magnetic filter or a rear end of a magnetic flux leakage detector; (claim 15) wherein the pipeline demagnetization device is provided with a support piece 56 that holds the pipeline demagnetization device at a center of the pipeline, that is fixed on the central piece, and that is a magnetically permeable member; (claim 16) wherein the support piece comprises a steel brush.  Since Gobov and Zao are both from the same field of endeavor, the purpose disclosed by Zao would have been recognized in the pertinent art of Gobov.  It would have been obvious at the time the invention was made to a person having ordinary skill in to employ Zao’s teaching in Gobov for the purpose of demagnetization of a pipeline.  Gobov in view of Zao was silent regarding employing a plurality of the pipeline demagnetization where the strength of the magnetic field formed in the wall of the pipeline gradually decreases from front to back.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a plurality of demagnetization devices where the strength of the magnetic field formed in the wall of the pipeline gradually decreases from front to back, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 6-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record disclosed or reasonably suggested, in the claimed combination, wherein the series structures composed of the double ring magnets are series groups formed by two radially-magnetized ring magnets with opposite magnetization directions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837